DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of the species of Figs. 1-28 in the reply filed on September 6, 2022 is acknowledged.  The traversal appears to be on the ground(s) that the different features of the species as set forth in the restriction requirement are not recited in the claims in such detail as to result in the claims being drawn to a single species with regard to those features.  This is not found persuasive because the species clearly have differences, whether or not those differences are currently claimed in sufficient detail, such that it would be a burden to search all three disclosed species.
The requirement is still deemed proper and is therefore made FINAL.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 17/005077, 16/707900, 16/518047, 16/418778, 16/371423, 15/885443, 15/703567, 15/702442, 15/401618, 15/094870, 14/026150, 12/802668, and 11/140343, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
None of the prior-filed applications provide support for the closure top selected from a group of interchangeable closure tops consisting of a single-piece closure top and a two-piece closure top or for the closure tops of the various embodiments of receiver assembly being interchangeable with each other.  The receiver assembly embodiment shown in Figs. 1-28 includes a two-piece closure top 18.  The receiver assembly embodiment shown in Figs. 19-42 includes a one-piece closure top 326.  The receiver assembly embodiment shown in Figs. 43-54 also includes a one-piece closure top 526.  The receiver assembly embodiment shown in Figs. 1-28 is the only embodiment with the horizontally-extending tool engagement groove 64 that extends to the front or back outer face of the receiver.  The specification does not state that the one-piece closure top of Figs. 19-42 or Figs. 43-54 can be used in place of a two-piece closure top as used in the embodiment of Figs. 1-28.
	Accordingly, none of the claims have been awarded priority to the prior-filed applications.  The recitations do not constitute new matter as they were present in the originally-filed claims.  However, the status of this application should be changed to a continuation-in-part.

Specification
The disclosure is objected to because of the following informalities: the specification does not state that the closure top is selected from a group of interchangeable closure tops consisting of a single-piece closure top and a two-piece closure top or that the closure tops of the various embodiments of receiver assembly being interchangeable with each other (see “Priority” above).  The specification should be amended to reflect such.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 20, 21, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matthis et al. (US 2007/0055241 A1).
Claim 20. Matthis et al. disclose a receiver assembly configured to receive and secure a capture head of a bone anchor and an elongate rod in the receiver assembly, the bone anchor having an anchor portion opposite the capture head configured for anchoring to a bone of a patient, the receiver assembly comprising: a receiver (receiving portion 5) comprising a base (see Fig. 6 inset) defining a lower portion of a central bore (see Fig. 7a) centered about a vertical centerline axis (extends from top surface of “arms” to “bottom opening” and through “central bore”) and communicating with a bottom surface of the base through a bottom opening (see Fig. 6 inset), and a pair of upright arms (see Fig. 6 inset) extending upward with respect to the base to define an open channel (channel that receives rod 14) configured to receive the elongate rod, the open channel having a transverse axis perpendicular to the vertical centerline axis and opening through a front outer face (see Fig. 6 inset) and a back outer U.S. 17/572,278face (opposite “front outer face”) of the receiver, the central bore extending upward through the open channel to tops of the upright arms and including a discontinuous helically wound guide and advancement structure (inner thread 17) proximate the tops of the upright arms, each of the pair of upright arms including a side outer face (see Fig. 6 inset) opposite the central bore extending downward from a top of the upright arm across the base toward the bottom surface of the base; and a threaded closure top (closure element 30 or two part closure element 40, 45) comprising a cylindrical outer surface with a continuous helically wound guide and advancement structure (see Fig. 6 inset) formed therein and mateable with the discontinuous helically wound guide and advancement structure of the central bore so as to secure the elongate rod within the open channel, the threaded closure top configured for positioning within the central bore of the receiver without engaging the tops or side outer faces of the pair of upright arms (see Figs. 7a and 7b), wherein the threaded closure top is selected from a group of interchangeable threaded closure tops consisting of: a single-piece threaded closure top (closure element 30) comprising a closure body including the cylindrical outer surface, a lower surface with an integral inwardly inset downwardly extending portion (cylindrical projection 33) configured to engage the elongate rod, and an internal driving aperture (see Fig. 6 inset) with a bottom seating surface spaced apart from the lower surface of the closure body (see Fig. 7a); and a two-piece threaded closure top (two part closure element 40, 45) comprising a threaded outer ring (nut 40) including the cylindrical outer surface and a threaded central aperture (see para. 0032), and an inner threaded set screw (set screw 45) positionable within the threaded central aperture of the threaded outer ring, with the threaded set screw including a solid closed-off bottom surface configured to engage the elongate rod and an internal driving aperture (see Fig. 6 inset) with a bottom seating surface spaced apart from the solid closed-off bottom surface of the threaded set screw (see Fig. 7b) (Figs. 6-7b).  
Claim 21. Matthis et al. disclose wherein the internal driving aperture of the single-piece threaded closure top and the internal driving aperture of the two-piece threaded closure top are hex apertures (see Fig. 6) (Figs. 6-7b).
Claim 29. Matthis et al. disclose wherein the continuous helically wound guide and advancement structure formed into the cylindrical outer surface of the threaded closure top is configured to resist splaying of the pair of upright arms as the threaded closure top is advanced into the central bore of the receiver (see paras. 0030 and 0032) (Figs. 6-7b).
[AltContent: textbox (Base)][AltContent: textbox (Arm)][AltContent: textbox (Arm)][AltContent: textbox (Side Outer Face)][AltContent: textbox (Front Outer Face)][AltContent: textbox (Guide and Advancement Structure)][AltContent: textbox (Guide and Advancement Structure)][AltContent: textbox (Driving Aperture)][AltContent: textbox (Driving Aperture)][AltContent: textbox (Bottom Opening)]













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthis et al. (US 2007/0055241 A1) in view of Nichols et al. (US 2017/0245897 A1).
Matthis et al. fail to disclose wherein each of the pair of upright arms of the receiver includes at least one non-threaded tool engagement groove formed into the side outer face below the top of the upright arm and extending horizontally to at least one of the front outer face or the back outer face of the receiver (claim 22), wherein each tool engagement groove includes a downwardly-facing surface extending to the at least one of the front outer face or the back outer face of the receiver (claim 23), wherein the downwardly-facing surface of each tool engagement groove further comprise an undercut or dovetail feature to inhibit splaying of a tool off of the receiver (claim 24), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are symmetrically configured about the open channel (claim 25), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are radiused to extend at least partially around a periphery of each of the pair of upright arms (claim 26), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are located entirely above the elongate rod when the elongate rod is locked in the open channel by the closure top (claim 27), and wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms extend to planar surfaces formed into the front outer faces or back outer faces of the pair of upright arms, the planar surfaces being parallel with respect to the vertical centerline axis of the receiver (claim 28).
Nichols et al. teach a receiver (tulip element 10) comprising a pair of upright arms (arms 66) extending upward from a base (body 65), the arms and base defining an open channel (U-shaped channel 68) configured to receive an elongate rod, the open channel opening through a front outer face (see Fig. 1 inset) and a back outer face (opposite “front outer face”) of the receiver (Figs. 1-6).  Each of the pair of upright arms of the receiver includes at least one non-threaded tool engagement groove (tool engagement groove 82) formed into the side outer face below the top of the upright arm and extending horizontally to at least one of the front outer face or the back outer face of the receiver (see Fig. 1), wherein each tool engagement groove includes a downwardly-facing surface (see Fig. 1 inset) extending to the at least one of the front outer face or the back outer face of the receiver, wherein the downwardly-facing surface of each tool engagement groove further comprise an undercut (see Fig. 6) or dovetail feature to inhibit splaying of a tool off of the receiver, wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are symmetrically configured about the open channel (see Fig. 1), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are radiused to extend at least partially around a periphery of each of the pair of upright arms (see Fig. 1), and wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms extend to planar surfaces (see Fig. 1 inset) formed into the front outer faces or back outer faces of the pair of upright arms, the planar surfaces being parallel with respect to a vertical centerline axis (extends from top surface of arms 66 to bottom surface of body 65  of the receiver (Figs. 1-6).  The tool engagement grooves are configured to hold the receiver with a suitable tool (see para. 0044).
[AltContent: connector][AltContent: connector]









It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the receiver of Matthis et al. such that it includes the tool engagement grooves of Nichols et al. and the front and back outer faces include planar surfaces, as taught by Nichols et al., in order to provide means to hold the receiver with a suitable tool.  In view of such a modification, the receiver of Matthis et al. as modified by Nichols et al. would include at least one non-threaded tool engagement groove formed into the side outer face below the top of each upright arm and extending horizontally to at least one of the front outer face or the back outer face of the receiver (claim 22), wherein each tool engagement groove includes a downwardly-facing surface extending to the at least one of the front outer face or the back outer face of the receiver (claim 23), wherein the downwardly-facing surface of each tool engagement groove further comprise an undercut or dovetail feature to inhibit splaying of a tool off of the receiver (claim 24), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are symmetrically configured about the open channel (claim 25), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are radiused to extend at least partially around a periphery of each of the pair of upright arms (claim 26), and wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms extend to planar surfaces formed into the front outer faces or back outer faces of the pair of upright arms, the planar surfaces being parallel with respect to the vertical centerline axis of the receiver (claim 28).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the tool engagement grooves to be located entirely above the elongate rod when the elongate rod is locked in the open channel by the closure top (claim 27), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 1-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matthis et al. (US 2007/0055241 A1) in view of Nichols et al. (US 2017/0245897 A1).
Claim 1. Matthis et al. disclose a receiver assembly configured to receive and secure a capture head of a bone anchor and an elongate rod in the receiver assembly, the bone anchor having an anchor portion opposite the capture head configured for anchoring to a bone of a patient, the receiver assembly comprising: a receiver (receiving portion 5) comprising a base (see Fig. 6 inset) defining a lower portion of a central bore (see Fig. 7a) centered about a vertical centerline axis (extends from top surface of “arms” to “bottom opening” and through “central bore”) and communicating with a bottom surface of the receiver through a bottom opening (see Fig. 6 inset), and a pair of upright arms (see Fig. 6 inset) extending upward from the base to define an open channel (channel that receives rod 14) configured to receive the elongate rod, the open channel having a transverse axis perpendicular to the vertical centerline axis and opening through a front outer face (see Fig. 6 inset) and a back outer U.S. 17/572,278face (opposite “front outer face”) of the receiver, the central bore extending upward through the open channel to tops of the upright arms and including a discontinuous helically wound guide and advancement structure (inner thread 17) proximate the tops of the upright arms, each of the pair of upright arms including: a side outer face (see Fig. 6 inset) opposite the central bore extending downward from a top of the upright arm across the base toward the bottom surface of the receiver; and a threaded closure top (closure element 30 or two part closure element 40, 45) comprising a cylindrical outer surface with a continuous helically wound guide and advancement structure (see Fig. 6 inset) formed therein and mateable with the discontinuous helically wound guide and advancement structure of the central bore so as to secure the elongate rod within the open channel, the threaded closure top configured for positioning within the central bore of the receiver without engaging the tops or side outer faces of the pair of upright arms (see Figs. 7a and 7b), wherein the threaded closure top is selected from a group of interchangeable threaded closure tops consisting of: a single-piece threaded closure top (closure element 30) comprising a closure body including the cylindrical outer surface and a lower surface with an integral inwardly inset downwardly extending portion (cylindrical projection 33) configured to engage the elongate rod; and a two-piece threaded closure top (two part closure element 40, 45) comprising a threaded outer ring (nut 40) including the cylindrical outer surface and a threaded central aperture (see para. 0032), and an inner threaded set screw (set screw 45) positionable within the threaded central aperture of the threaded outer ring, with the threaded set screw including a solid closed-off bottom surface configured to engage the elongate rod (Figs. 6-7b).  
Claim 9. Matthis et al. disclose wherein the continuous helically wound guide and advancement structure formed into the cylindrical outer surface of the threaded closure top is configured to resist splaying of the pair of upright arms of the receiver as the threaded closure top is advanced into the central bore (see paras. 0030 and 0032) (Figs. 6-7b).
Claim 10. Matthis et al. disclose wherein the side outer faces of the pair of upright arms of the receiver further comprise cylindrically-curved surfaces (see Fig. 6) (Figs. 6-7b).  
Claim 18. Matthis et al. disclose wherein the closure body of the single-piece threaded closure top further comprises an internal driving aperture (see Fig. 6 inset) with a bottom seating surface spaced apart from the lower surface of the closure body (see Fig. 7a), and wherein the inner threaded set screw of the two-piece threaded closure top further comprises an internal driving aperture (see Fig. 6 inset) with a bottom seating surface spaced apart from the solid closed-off bottom surface of the threaded set screw (see Fig. 7b) (Figs. 6-7b).  
Claim 19. Matthis et al. disclose wherein the internal driving aperture of the single-piece threaded closure top and the internal driving aperture of the two-piece threaded closure top are hex apertures (see Fig. 6) (Figs. 6-7b).










[AltContent: textbox (Base)][AltContent: textbox (Arm)][AltContent: textbox (Arm)][AltContent: textbox (Side Outer Face)][AltContent: textbox (Front Outer Face)][AltContent: textbox (Guide and Advancement Structure)][AltContent: textbox (Guide and Advancement Structure)][AltContent: textbox (Driving Aperture)][AltContent: textbox (Driving Aperture)][AltContent: textbox (Bottom Opening)]













Matthis et al. fail to disclose wherein each of the pair of upright arms of the receiver includes at least one non-threaded tool engagement groove formed into the side outer face below the top of the upright arm and extending horizontally to at least one of the front outer face or the back outer face of the receiver (claim 1), wherein each tool engagement groove is isolated from the central bore (claim 2), wherein each tool engagement groove includes a downwardly-facing surface extending to the at least one of the front outer face or the back outer face of the receiver (claim 3), wherein the downwardly-facing surface of each tool engagement groove further comprise an undercut or dovetail feature to inhibit splaying of a tool off of the receiver (claim 4), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are symmetrically configured about the open channel (claim 5), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are radiused to extend at least partially around a periphery of each of the pair of upright arms (claim 6), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are located entirely above the elongate rod when the elongate rod is locked in the open channel by the closure top (claim 7), and wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms extend to planar surfaces formed into the front outer faces or back outer faces of the pair of upright arms, the planar surfaces being parallel with respect to the vertical centerline axis of the receiver (claim 8).
Nichols et al. teach a receiver (tulip element 10) comprising a pair of upright arms (arms 66) extending upward from a base (body 65), the arms and base defining an open channel (U-shaped channel 68) configured to receive an elongate rod, the open channel opening through a front outer face (see Fig. 1 inset) and a back outer face (opposite “front outer face”) of the receiver (Figs. 1-6).  Each of the pair of upright arms of the receiver includes at least one non-threaded tool engagement groove (tool engagement groove 82) formed into the side outer face below the top of the upright arm and extending horizontally to at least one of the front outer face or the back outer face of the receiver (see Fig. 1), wherein each tool engagement groove is isolated from the central bore (see Fig. 1), wherein each tool engagement groove includes a downwardly-facing surface (see Fig. 1 inset) extending to the at least one of the front outer face or the back outer face of the receiver, wherein the downwardly-facing surface of each tool engagement groove further comprise an undercut (see Fig. 6) or dovetail feature to inhibit splaying of a tool off of the receiver, wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are symmetrically configured about the open channel (see Fig. 1), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are radiused to extend at least partially around a periphery of each of the pair of upright arms (see Fig. 1), and wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms extend to planar surfaces (see Fig. 1 inset) formed into the front outer faces or back outer faces of the pair of upright arms, the planar surfaces being parallel with respect to a vertical centerline axis (extends from top surface of arms 66 to bottom surface of body 65  of the receiver (Figs. 1-6).  The tool engagement grooves are configured to hold the receiver with a suitable tool (see para. 0044).
[AltContent: connector][AltContent: connector]










It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the receiver of Matthis et al. such that it includes the tool engagement grooves of Nichols et al. and the front and back outer faces include planar surfaces, as taught by Nichols et al., in order to provide means to hold the receiver with a suitable tool.  In view of such a modification, the receiver of Matthis et al. as modified by Nichols et al. would include at least one non-threaded tool engagement groove formed into the side outer face below the top of each upright arm and extending horizontally to at least one of the front outer face or the back outer face of the receiver (claim 1), wherein each tool engagement groove is isolated from the central bore (claim 2), wherein each tool engagement groove includes a downwardly-facing surface extending to the at least one of the front outer face or the back outer face of the receiver (claim 3), wherein the downwardly-facing surface of each tool engagement groove further comprise an undercut or dovetail feature to inhibit splaying of a tool off of the receiver (claim 4), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are symmetrically configured about the open channel (claim 5), wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms are radiused to extend at least partially around a periphery of each of the pair of upright arms (claim 6), and wherein the tool engagement grooves formed into the side outer faces of the pair of upright arms extend to planar surfaces formed into the front outer faces or back outer faces of the pair of upright arms, the planar surfaces being parallel with respect to the vertical centerline axis of the receiver (claim 8).  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the tool engagement grooves to be located entirely above the elongate rod when the elongate rod is locked in the open channel by the closure top (claim 7), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 11. Matthis et al. and Nichols et al. teach a pivotal bone anchor assembly comprising the receiver assembly of claim 1 (see the rejection of claim 1 above).
 Matthis et al. disclose the bone anchor (screw with shank 2 and head 3) and a separate pressure insert (pressure element 20), wherein the capture head (head 3) of the bone anchor is configured for positioning within the lower portion of the central bore of the receiver with the bone anchor extending downward through the bottom opening, the capture head including a partial spherical upper surface (see Fig. 7a), and wherein the pressure insert is configured for positioning within the central bore of the receiver, the pressure insert including a partial spherical lower surface (see Fig. 7a) configured to directly engage the partial spherical upper surface of the capture head (see Fig. 7a) (Figs. 6-7b).  
Claim 12. Matthis et al. disclose wherein the bone anchor is a shank and the anchor portion (shank 2) is a helically wound bone implantable thread (see Fig. 6) at a distal end of the shank (Figs. 6-7b).  
Claim 14. Matthis et al. disclose wherein an upper surface (see Fig. 7a) of the pressure insert is configured to engage the elongate rod when the elongate rod is received within the open channel of the receiver (see Fig. 7a) (Figs. 6-7b).  
Claim 17. Matthis et al. disclose wherein positioning the pressure insert within the central bore of the receiver further comprises positioning the pressure insert into a biased overlapping engagement configuration with both the receiver and with the capture head of the bone anchor (see Fig. 7a), so as to provide a pre-lock friction fit for the pivotal bone anchor assembly prior to securing the elongate rod within the open channel of the receiver with the threaded closure top (Figs. 6-7b).  
Matthis et al. fail to disclose wherein the capture head of the bone anchor is uploadable into the central bore of the receiver through the bottom opening (claim 13), a retainer configured to hold the capture head of the bone anchor within the lower portion of the central bore of the receiver (claim 15), wherein the retainer is pivotal with respect to the receiver (claim 16).
Matthis et al. teach that a capture head (head 16) of a bone anchor (bone fastener 4) is uploadable into a central bore (bore 62) of a receiver (tulip element 10) through a bottom opening (see abstract) and a retainer (clamp element 7) holds the capture head within the lower portion of the central bore such that the retainer is pivotal with respect to the receiver (note that some pivoting would be possible when in the position shown in Fig. 21) (Figs. 1-21).  Such a configuration allows for fixation of the bone anchor to the bone prior to attachment of the bone anchor to the receiver (see para. 0005).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bone anchor assembly of Matthis et al. such that the capture head of the bone anchor is uploadable into the central bore of the receiver through the bottom opening (claim 13), a retainer configured to hold the capture head of the bone anchor within the lower portion of the central bore of the receiver (claim 15), wherein the retainer is pivotal with respect to the receiver (claim 16), as suggested by Nichols et al., as doing so would allow for fixation of the bone anchor to the bone prior to attachment of the bone anchor to the receiver, which would allow for improved visibility and positioning of the bone anchor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773